166 F.3d 727
Stefanie RIVIERE, et al., Plaintiffs,Stefanie Riviere;  Thomas Sturdevant, Plaintiffs-Appellants,v.BANNER CHEVROLET, INC., et al., Defendants,Banner Chevrolet, Inc., Defendant-Appellee.
No. 97-31226.
United States Court of Appeals,Fifth Circuit.
Jan. 27, 1999.

Michael Brent Hicks, Wayne M. Babovich, Babovich & Spedale, Metairie, LA, for Plaintiffs-Appellants.
Duris Lee Holmes, Deutsch, Kerrigan & Stiles, New Orleans, LA, for Defendant-Appellee.
Manuel H. Newburger, Barron & Newburger, Barbara M. Barron, Austin, TX, for The Commercial Law League of America, Amicus Curiae.
Richard John Rubin, Santa Fe, NM, Garth Jonathan Ridge, Baton Rouge, LA, for National Ass'n of Consumer Advocates and the National Consumer Law Center, Amicus Curiae.
Arthur S. Mann, III, New Orleans, LA, for American Financial Services Ass'n and General Motors Acceptance Corp.
David S. Willenzik, Anthony Joseph Rollo, Jr., McGlinchey, Stafford & Lang, New Orleans, LA, Ralph John Rohner, Catholic University Law School, Washington, DC, for American Bankers Ass'n, American Financial Services Ass'n, Consumer Bankers Ass'n and Louisiana Bankers Ass'n, Amicus Curiae.
Appeal from the United States District Court for the Eastern District of Louisiana; G. Thomas Porteous, Jr., Judge.
ON PETITION FOR REHEARING
(Opinion Nov. 4, 1998, 5 Cir., 158 F.3d 335)
Before DAVIS, DUHE and PARKER, Circuit Judges.

BY THE COURT:

1
The petition for rehearing filed in this case is GRANTED.  Our November 4, 1998 opinion is withdrawn and the judgment VACATED.  The case will be set for oral argument in due course.